        Case 1:21-cv-00081-SKO Document 4 Filed 01/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   CRAIG CARROLL,                                    Case No. 1:21-cv-00081-SKO (PC)

12                       Plaintiff,
                                                       ORDER TO SUBMIT APPLICATION
13            v.                                       TO PROCEED IN FORMA PAUPERIS
                                                       OR PAY FILING FEE
14   BUREAU OF PRISONS, UNITED
     STATES PENITENTIARY, ATWATER,                     45-DAY DEADLINE
15
                         Defendant.
16

17            Plaintiff has not paid the $400 filing fee for this action or submitted an application to
18   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, Plaintiff SHALL, within
19   45 days of the date of service of this order, submit the attached application to proceed in forma
20   pauperis, completed and signed, or, in the alternative, pay the $400 filing fee in full. No requests
21   for an extension of time will be granted without a showing of good cause. Failure to comply
22   with this order will result in a recommendation that this action be dismissed.

23
     IT IS SO ORDERED.
24

25   Dated:        January 25, 2021                                 /s/   Sheila K. Oberto                .
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
